Cabell, P.
concurred fully with Baldwin, J.
The decree of the Court was as follows:
The Court is of opinion, that there is no error in so much of the sentence of the Circuit Court as admits to probat and record, as therein mentioned, the paper writing marked A, bearing date the day of August 1828, as the last will and testament of Margaret C. Glassell, deceased, in execution of the power which she had under her marriage settlement, bearing date the 27th day of June 1821, nor in so much of said sentence as rejects from probat the paper writing marked D, bearing date the 11th day of March 1843, propounded as a codicil to said will, the same having been attested by only a single witness. And the Judges of this Court sitting in this cause being equally divided in opinion upon the question whether the paper writing marked C, propounded as a codicil, bearing date the 10th day of December 1841, together with the papers accompanying it, and marked respectively No. 1 and No. 2, ought to have been admitted to probat, so much of said sentence as rejects the same must, under the act of Assembly in such cases made and provided, be affirmed. It is therefore considered by the Court, that so much of the said sentence as admits to probat the said paper A, and rejects from probat the said paper D, and the said paper C with the accompanying papers No. 1 and No. 2, be affirmed. But the Court is further of opinion that so much of said sentence of said Circuit Court as rejects from probat the following paper writings propounded as codicils to the said last will and testament, to wit, the paper writing marked B, bearing date the 10th day of February 1840; the paper writing marked E, bearing date the 7th day of October 1843 ; and the paper writing marked F, bearing daté the same 7th day of October 1843, is erroneous. It is therefore considered by the Court", that so much of said sentence as is above declared to be erroneous be *471reversed and annulled, with costs to the appellants. And this Court proceeding to pronounce such sentence as the said Circuit Court ought to have pronounced, instead of so much of its said sentence as is above declared to be erroneous, it is further considered and pronounced that the said paper writing marked B, the said paper writing marked E, and the said paper writing marked P, are true codicils of the said Margaret C. Glassell to her said last will and testament, in execution of the power which she had by her marriage settlement aforesaid, and that the same be admitted to probat and record as such: and it is further considered and ordered, that each of the parties do pay their own costs expended in the said Circuit Court. And the cause is remanded to the said Circuit Court, with instructions to set aside the order granting administration to the said John Glassell upon the goods, chattels and credits of the said Margaret C. Glassell, with the said last will and testament annexed, and to grant him such administration with the said last will and testament, together with the said codicils, annexed.